COURT OF APPEALS OF VIRGINIA

Present:    Judges Bray, Annunziata and Frank

JOYCE ANN MYERS
                                             MEMORANDUM OPINION*
v.   Record No. 1428-99-1                         PER CURIAM
                                              NOVEMBER 23, 1999
ANHEUSER BUSCH, INC.,
 ZURICH INSURANCE COMPANY AND
 PACIFIC EMPLOYERS INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Stephen M. Smith; Joseph Smith, LTD., on
             brief), for appellant.

             (Steven H. Theisen; Midkiff & Hiner, P.C., on
             brief), for appellees Anheuser Busch, Inc.
             and Zurich Insurance Company.

             (Bradford C. Jacob; Taylor & Walker, P.C.,
             on brief), for appellees Anheuser Busch,
             Inc. and Pacific Employers Insurance
             Company.


     Joyce Ann Myers (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that certain medical expenses incurred by her

since 1996 were causally related to either her August 3, 1979 or

August 13, 1981 compensable injuries by accident.        Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     On appeal, claimant relies solely upon an October 21, 1997

letter from Dr. Louis U. Bigliani, an orthopedic surgeon, to

support her argument that the commission erred in finding that

she failed to prove that her medical treatment since 1996 for

her cervical spine problem was causally related to either her

August 1979 or August 1981 compensable work-related accidents.

In that letter, Dr. Bigliani stated as follows:

          I have been asked to write to you on behalf
          of my patient, Joyce Myers regarding the
          history of her cervical spine problem. This
          problem was diagnosed many years ago and
          treatment was recommended by Dr. Weidenbaum
          but did not occur. Mrs. Myters [sic] went
          on to have continued bilateral scapula pain
          for which surgery was performed to try and
          give her some relief. It is possible that
          the cervical spine problem did contribute to
          the patients [sic] shoulder and scapula
          problems as the two are often related.

     The commission, as fact finder, was entitled to weigh the

medical evidence and to give little probative weight to Dr.

Bigliani's October 21, 1997 opinion.     Dr. Bigliani did not

express his opinion regarding causation with any degree of


                                 - 2 -
reasonable probability or medical certainty.   Rather, he merely

raised the "possibility" of a causal relationship.    It is well

established that "[a] medical opinion based on a 'possibility'

is irrelevant [and] purely speculative."   Spruill v.

Commonwealth, 221 Va. 475, 479, 271 S.E.2d 419, 421 (1980).

     In light of the speculative nature of Dr. Bigliani's

opinion and the lack of any other persuasive medical evidence of

a causal connection, the commission was entitled to conclude

that the evidence failed to prove that the medical treatment at

issue was causally related to either of claimant's compensable

work-related accidents.   "Medical evidence is not necessarily

conclusive, but is subject to the commission's consideration and

weighing."   Hungerford Mechanical Corp. v. Hobson, 11 Va. App.

675, 677, 401 S.E.2d 213, 215 (1991).

     Because the medical evidence was subject to the

commission's factual determination, we cannot find as a matter

of law that the evidence sustained claimant's burden of proof.

Accordingly, we affirm the commission's decision. 1

                                                          Affirmed.




     1
       We note that claimant's res judicata argument is without
merit and was properly rejected by the commission. The
commission's October 31, 1994 opinion established that
claimant's shoulder conditions were related to her 1981
compensable injury. However, that opinion did not involve the
specific issue before the commission and before this Court on
appeal as to whether the appellees could be held responsible for
specific medical expenses incurred by claimant in 1996 and 1997.

                               - 3 -